UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6393


MOMOLU V.S. SIRLEAF, JR.,

                    Plaintiff - Appellant,

             v.

CORRECTIONAL OFFICER SCOTT, in his individual and official capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00583-MHL-RCY)


Submitted: September 12, 2019                               Decided: September 19, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Momolu V.S. Sirleaf seeks to appeal the district court’s orders dismissing his civil

action without prejudice and denying reconsideration. We may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The orders that Sirleaf seeks to appeal are neither final orders

nor appealable interlocutory or collateral orders. See Goode v. Cent. Va. Legal Aid Soc’y,

807 F.3d 619, 629-30 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to give Sirleaf

another opportunity to either pay the initial filing fee or state under penalty of perjury that

he does not have sufficient assets to pay such a fee. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              2